Citation Nr: 1018911	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  95-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a right knee injury, prior to July 26, 2006. 

2.  Entitlement to a disability rating in excess of 60 
percent for residuals of a right knee injury, from September 
1, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had active military service from May 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1993 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which granted service 
connection for residuals of a right knee injury and assigned 
an initial 20 percent rating for instability, effective June 
5, 1989.  

In March 1997, the Board remanded this matter for further 
development.  

During the pendency of this appeal, in September 1999, the 
Board granted entitlement to an effective date of July 14, 
1986 for the grant of service connection for the right knee 
disability.  The RO effectuated this award in a January 2000 
rating action.  [Parenthetically, the Board notes that 
subsequent rating decisions mistakenly have indicated that 
the effective date of service connection and the 20 percent 
rating was June 5, 1989.]

In a December 2006 rating decision, a 100 percent schedular 
rating was granted for the Veteran's right knee disability 
effective July 26, 2006 and a 30 percent rating was assigned 
to the right knee disability from September 1, 2007.  The 
Veteran expressed disagreement with this decision.  

In a January 2009 rating decision, a 60 percent rating was 
assigned to the right knee disability, effective September 1, 
2007.  

In September 2009, the Board remanded this issue to the RO. 

The Veteran presented testimony at a Travel Board hearing 
before a Veterans Law Judge in October 1996.  A transcript of 
the hearing is associated with the Veteran's claims file.  
Subsequent to the hearing, that Veterans Law Judge left the 
employ of the Board.  The Board offered the Veteran another 
opportunity for a hearing before the Board.  The Veteran 
presented testimony at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in February 2010.  A 
transcript of the hearing is associated with the Veteran's 
claims file. 

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issues as described on the title page 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  Moreover, although the RO has 
assigned a higher 60 percent rating during the pendency of 
the appeal, as higher ratings at each stage are available, 
the Veteran is presumed to seek the maximum available benefit 
for a disability, the claim for a higher initial rating 
remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Board notes that the December 2006 rating decision denied 
service connection for right hip, left ankle and right ankle 
disabilities.  The Veteran was notified of this decision in 
December 2006.  A timely notice of disagreement for the 
claims for service connection for left ankle and right hip 
disabilities was received in December 2007.  A statement of 
the case (SOC) was issued in January 2009.  However, the 
Veteran did not file a substantive appeal, and these issues 
were not certified for appeal.  The issues of service 
connection for left ankle and right hip disabilities are not 
before the Board for appellate consideration.  See 38 C.F.R. 
§ 20.200 (2009).  

At the February 2010 Travel Board hearing, the Veteran raised 
the issue of entitlement to a total rating based upon 
unemployability due to his service-connected right knee 
disability.  He asserted that he stopped working in 1986 and 
in 2006 due to his right knee disability.  The Veteran's 
statements raise the issue of entitlement to a total 
disability rating due to individual unemployability (TDIU). 
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Since the issue of entitlement to a TDIU has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ); therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Entitlement to an initial rating in excess of 20 percent for 
residuals of a right knee injury, prior to July 26, 2006, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action, on his part, is required.


FINDING OF FACT

On February 8, 2010, prior to the promulgation of a decision 
in the appeal, during the hearing before the Board and on the 
record, the Veteran withdrew the appeal of entitlement to a 
disability rating in excess of 60 percent for residuals of a 
right knee injury, from September 1, 2007.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of 
entitlement to a disability rating in excess of 60 percent 
for residuals of a right knee injury, from September 1, 2007, 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.204 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2009).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

At a hearing before the Board on February 8, 2010, prior to 
the promulgation of a decision in the appeal, the Veteran 
stated on the record at the hearing before the Board that he 
wished to withdraw the appeal of the claim of entitlement to 
a disability rating in excess of 60 percent for residuals of 
a right knee injury, from September 1, 2007.  Hence, there is 
no allegation of error of fact or law remaining for appellate 
consideration on this matter, and the Board does not have 
jurisdiction to consider an appeal in this matter.  
Accordingly, the appeal is dismissed. 


ORDER

The appeal of the claim of entitlement to a disability rating 
in excess of 60 percent for residuals of a right knee injury, 
from September 1, 2007, is dismissed. 


REMAND

The Board finds that additional development is warranted on 
the claim remaining on appeal as complete copies of the 
Veteran's VA treatment records for the period in issue have 
not been associated with the claims file.  

In an April 1997 statement, the Veteran informed VA that he 
had been treated for the right knee disability at the VA 
medical facilities in Tuscaloosa and Birmingham since 1986.  
He also submitted authorizations to obtain medical records 
from the VA medical facilities in Birmingham and Tuscaloosa 
and noted treatment for the right knee in 1986, 1989, 1994 
and 1996.  

The record shows that VA treatment records dated from 1988 to 
1990 from the Tuscaloosa VA medical facility are associated 
with the claims file.  It is not clear if the RO searched for 
records prior to 1988.  In July 1997, the RO requested the 
AMIE clerk to search for the Veteran's treatment records from 
the VA medical facilities in Tuscaloosa and Birmingham from 
1986.  However, the file shows that on the same day, VA's 
General Counsel requested the claims file for the U. S. Court 
of Appeals for Veterans Claims (formerly the U. S. Court of 
Veterans Appeals) (Court).  The file was transferred to the 
Court on July 21, 1997.  It does not appear that the RO 
completed the search for treatment records from 1986.  

Of record are treatment records from the VA medical facility 
in Tuscaloosa dated from 1988 to 1990, dated in April 1996, 
and dated from September 2006 to December 2009.  Also of 
record are VA treatment records from the VA medical facility 
in Birmingham dated from July 2006 to August 2006.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the VA must obtain all 
outstanding pertinent medical records for evaluation and 
treatment of the Veteran's right knee disability dated from 
June 1986 to July 2006 from the above VA medical facilities, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities. 

After all available medical records are obtained for the 
appellate period, the VA should consider whether it is 
required to obtain a retrospective medical opinion in order 
to fill a gap in the medical evidence of record prior to the 
September 2006 VA joints examination.  See Chotta v. Peake, 
22 Vet. App. 80 (2008).  In doing so, any decision of the VA 
must adequately assess all pertinent lay and medical evidence 
to the extent that it could substantiate a higher evaluation 
under the rating criteria.  In this regard, the Board notes 
that VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
x-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
noncompensable rating.  A separate rating for arthritis could 
also be based on x-ray findings and painful motion under 38 
C.F.R. § 4.59. VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 
(1998).  The General Counsel further held that separate 
ratings could also be provided for limitation of knee 
extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).  Prior to July 26, 2006, VA had rated the 
Veteran's right knee disability for instability only under 
Diagnostic Code 5257.  

The readjudication of the claim remaining on appeal should 
include consideration of all evidence added to the record 
since the last adjudication of the claim.  Further, VA should 
also document consideration of whether a separate compensable 
rating(s) for arthritis and whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, consistent with the facts found) pursuant to Fenderson, 
cited to above, and Hart v. Mansfield, 21 Vet. App. 505 
(2007), or referral for an extraschedular rating are 
warranted for the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical 
records for treatment and evaluation of 
the Veteran's right knee disability from 
the Tuscaloosa and Birmingham VA medical 
facilities, from June 1986 through July 
2006.  All records and responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

2.  After available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, the VA should 
consider whether it is required to obtain 
a retrospective medical opinion in order 
to fill a gap in the medical evidence of 
record pursuant to the Chotta decision, 
cited to above.  If the answer is yes, 
then a retrospective medical opinion 
should be obtained.

3.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the issue remaining on 
appeal, to include on an extraschedular 
basis, in light of all pertinent evidence 
and legal authority.  VA should document 
consideration of whether a separate 
compensable rating(s) for arthritis is 
warranted.  Readjudication of the initial 
rating assigned also should include 
consideration of whether staged ratings 
for the Veteran's right knee disability, 
pursuant to Fenderson and Hart (cited to 
above), are appropriate.  If any benefit 
sought on appeal remains denied, then a 
supplemental SOC should be furnished to 
the Veteran and his representative.  They 
should be afforded a reasonable 
opportunity to respond thereto before the 
claims file is returned to the Board for 
further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


